DETAILED ACTION
Claims 1-28 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10751019. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Pending claim 11 and claim 11 of the ‘019 patent only differ in their statutory category (system and method, respectively) and pending claim 11 contains the additional limitation of a “a processor configured to:.” It would have been obvious to one of ordinary skill in the art to apply 
Pending claim 12 corresponds to claim 12 of the ‘019 patent. 
Pending claim 13 corresponds to claim 13 of the ‘019 patent. 
Pending claim 15 corresponds to claim 14 of the ‘019 patent. 
Pending claim 16 corresponds to claim 15 of the ‘019 patent. 
Pending claim 17 corresponds to claim 16 of the ‘019 patent. 
Pending claim 18 corresponds to claim 17 of the ‘019 patent. 

Allowable Subject Matter
Claims 1-10 and 19-28 are allowed. 
Regarding claim 1, the neither the closest known prior art, nor any reasonable combination thereof, teaches:
receiving image data obtained from a plurality of subjects, wherein the image data is acquired during an acquisition period following administration of at least one radioactive tracer and prior to the radioactive tracer reaching equilibrium;
defining a plurality of brain condition classes using the image data associated with one or more time frames during the acquisition period; 
processing the image data to perform a regression analysis on the defined plurality of brain condition classes to generate signatures corresponding to each of the plurality of brain condition classes; and 
constructing a classifier using the signatures. 
See [0106-0107]. However, Takahashi is silent on the images being acquired prior to the radiotracer reaching equilibrium within the subject. 
No double patenting rejections are proper. While the claim 1 is similar to claim 1 of the ‘019 patent, pending claim 1 contains the additional limitation that the signatures are generated using a regression analysis. Dependent claim 7 of the ‘019 patent discloses the signatures are generated using a principal component analysis. While PCA can be adapted to be a regression 

	Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	receiving image data obtained from a plurality of subjects wherein the image data is acquired during an acquisition period following administration of at least on radioactive tracer and prior to the radioactive tracer reaching equilibrium; 
	defining a plurality of brain condition classes using the image data associated with one or more time frames during the acquisition period; 
	processing the image data to perform a principal component analysis (PCA) on the defined plurality of brain condition classes; and 
	constructing a classifier by perfoming a canonical variate analysis (CVA) from the PCA. 
Takahashi (US 2010/0183202) teaches the construction of a classifier of brain conditions based on image data and signatures generated from principal component analysis. See [0106-0107]. However, Takahashi is silent on the images being acquired prior to the radiotracer reaching equilibrium within the subject. 

	Claims 20-28 depend from claim 19 and are therefore also allowed. 

Claims 11-13 and 15-18  would be allowable if the above double patenting rejections were overcome. 
Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
construct a classifier by defining a plurality of brain conditions by defining a plurality of brain condition classes using the image data associated with one or more time frames acquired during an acquisition period, wherein each of the one or more frames corresponds to a different brain condition class; 
apply the classifier to the image data to determine a degree to which the subject expresses one or more disease states; 
determine a brain condition of the patient using the determined degree; and 
generate a report indicative of the brain condition of the patient. 
Claims 12-13 and 15-18 depends from Claim 11 and would therefore also be allowed if the above double patenting rejections were overcome. 
Claim 14 is objected to as being dependent upon a rejected base claim. Claim 14 is not rejected under double patenting above and would be allowable if rewritten in independent form. 




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666